Case 8:20-cv-02302-VMC-AAS Document 21 Filed 03/22/21 Page 1 of 7 PageID 131




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

STEPHEN MICHAEL BISHOP,

      Plaintiff,

v.                                        Case No. 8:20-cv-2302-VMC-AAS

STEVEN MARK GORHAM

      Defendant.
____________________________________/

                                    ORDER

      The defendant Steven Gorham moves for a Rule 35 examination of the

plaintiff Stephen Bishop. (Doc. 20). Mr. Gorham noted Mr. Bishop objects to

paragraph 8 of the proposed order Mr. Gorham provided. 1 (Id. at ¶ 9). Despite

this noted objection, Mr. Bishop did not respond to Mr. Gorham’s motion.

      Rule 35(a) requires a party to file a motion demonstrating good cause

and allows the court to enter an order for a physical or mental examination

when a party’s mental or physical condition “is in controversy.” Fed. R. Civ. P.

35(a)(1). Here, Mr. Bishop sues Mr. Gorham for his alleged injuries from a car

accident. (Doc. 1, Ex. 1). Mr. Bishop alleges permanent injuries to his neck and


1 Despite Mr. Bishop’s objection, the language of paragraph 8 in Mr. Gorham’s
proposed order is standard and previously approved by this court. See Case v.
Cincinnati Ins. Co., No. 8:16-cv-2250-T-33JSS, 2017 WL 7726699 (M.D. Fla. Apr. 13,
2017).
                                          1
Case 8:20-cv-02302-VMC-AAS Document 21 Filed 03/22/21 Page 2 of 7 PageID 132




back. (See id.; Doc. 20, ¶ 2). Mr. Bishop’s physical condition is therefore in

controversy and good cause exists for Mr. Gorham’s request for a physical

examination of Mr. Bishop.

      The motion must also contain “the time, place, manner, conditions, and

scope of the examination, as well as the person or persons who will perform it.”

Fed. R. Civ. P. 35(a)(2). Mr. Gorham’s motion contains the requisite criteria.

      Thus, the following is ORDERED:

      1.    Mr. Gorham’s motion to compel medical examination (Doc. 20) is

            GRANTED.

      2.    Mr. Bishop must appear at 402 West Dr. Martin Luther King Jr.

            Blvd., Tampa, Florida 33603 on Wednesday, March 31, 2021, at

            10:15 a.m., for an examination by Dr. Robert Martinez.

      3.    The following conditions are to be observed by all parties involved:

            a.    This examination is not a deposition so the examiner shall

                  be limited to that information reasonably necessary to

                  conduct    the   specialty-appropriate    examination     and

                  evaluation of an individual, including a brief medical history

                  as well as present complaints. The examination is to be

                  limited to the specific medical or psychological conditions in

                  controversy and unless modified by another court order,
                                       2
Case 8:20-cv-02302-VMC-AAS Document 21 Filed 03/22/21 Page 3 of 7 PageID 133




                 such examination will be the only exam for the specific

                 condition(s) or issues in controversy (without limiting the

                 possibility of multiple specialties). No invasive testing shall

                 be performed without informed consent by the Mr. Bishop,

                 or further Order of Court.

           b.    Mr. Bishop will not be required to complete any lengthy

                 information forms upon arrival at the examiner’s office. Mr.

                 Bishop will furnish the doctor with his name, address, and

                 date of birth. Questions pertaining to how Mr. Bishop was

                 injured, and where and how Mr. Bishop sustained the

                 injuries complained of, are permitted. Questions pertaining

                 to “fault,” when Mr. Bishop hired his attorney, who referred

                 Mr. Bishop to any doctor, and what the Mr. Bishop told his

                 attorney or any investigators are NOT permitted.

           c.    It shall be Mr. Gorham’s attorney’s responsibility to provide

                 the examiner with all medical records, imaging studies, test

                 results, and the like, which Mr. Gorham wants the examiner

                 to review and rely upon as part of the examination. Unless

                 he has exclusive control of any original records or imaging

                 studies, Mr. Bishop shall not be required to bring anything
                                      3
Case 8:20-cv-02302-VMC-AAS Document 21 Filed 03/22/21 Page 4 of 7 PageID 134




                 to the exam other than valid identification (e.g., Driver’s

                 License, Official Florida Identification Card or government-

                 issued Passport).

           d.    Mr.   Bishop   is   permitted   to   have   his   attorney   or

                 representative present for the examination, provided that

                 only one of these persons may attend. Such person(s) may

                 unobtrusively observe the examination, unless the examiner

                 or Mr. Gorham’s counsel establishes a case specific reason

                 why such person’s presence would be disruptive, and that no

                 other qualified individual in the area would be willing to

                 conduct the examination with such person present.

           e.    Mr. Bishop’s counsel may also send a court reporter or a

                 videographer to the examination, provided that Mr. Bishop’s

                 counsel notifies Mr. Gorham’s counsel at least 10 days in

                 advance of the identity, either by proper name or by title

                 (e.g., videographer from XYZ Reporting Service). It is the

                 duty of Mr. Gorham’s counsel to relay this information to the

                 examiner’s office personnel.

           f.    Neither Mr. Gorham’s attorneys nor any of Mr. Gorham’s

                 representatives may attend or observe, record or video the
                                      4
Case 8:20-cv-02302-VMC-AAS Document 21 Filed 03/22/21 Page 5 of 7 PageID 135




                 exam. Only if the video is identified as impeachment

                 material for use at trial may Mr. Gorham’s counsel obtain a

                 copy. The medical examiner shall not be entitled to any

                 payment of an additional or accommodation fee from Mr.

                 Bishop or his counsel, simply because of the presence of

                 legally permitted third parties. The Court shall reserve

                 ruling as to whether such costs, if imposed by an examiner,

                 may be properly recoverable by Mr. Gorham as a taxable

                 cost, or otherwise awarded by the Court.

           g.    If a videotape or digital recording is made of the examination

                 by counsel for Mr. Bishop, it is considered work-product, and

                 neither the defense nor the examiner is entitled to a copy,

                 unless and until same is designated as (or reasonably

                 expected to become) trial evidence, subject to discovery only

                 upon a showing of need and undue hardship. Use of the video

                 or DVD is limited specifically to the instant litigation. At the

                 close of litigation, including any appeal, all copies shall be

                 destroyed—unless counsel convinces the Court (and an order

                 is entered) that there is some compelling reason for either

                 party, or the examiner, to retain a copy.
                                      5
Case 8:20-cv-02302-VMC-AAS Document 21 Filed 03/22/21 Page 6 of 7 PageID 136




           h.    Neither Mr. Bishop’s counsel, nor anyone else that is

                 permitted to be present, shall interject themselves into the

                 examination unless the examiner seeks information not

                 permitted by this Order. If Mr. Bishop’s counsel speaks

                 openly or confers privately with the Mr. Bishop, and this

                 disrupts the exam or causes the examiner to terminate the

                 examination, counsel may be subject to sanctions.

           i.    The report of the examiner shall be sent to Mr. Bishop’s

                 counsel within 30 days of the examination—but in no event

                 less than 21 days before the beginning of trial, unless

                 otherwise agreed between counsel for the parties or ordered

                 by the court due to special problems. Unless Mr. Bishop’s

                 treating or retained expert has revised or supplemented an

                 opinion after his/her report or deposition, the examiner shall

                 not change, amend, or supplement the opinions set forth in

                 said report during any testimony (deposition or trial) he may

                 give in reference to his examination of Mr. Bishop, without

                 providing a supplemental report, which must be provided to

                 Mr. Bishop’s counsel at least 15 days before trial. Violation

                 of this provision may result in the limitation or striking of
                                      6
Case 8:20-cv-02302-VMC-AAS Document 21 Filed 03/22/21 Page 7 of 7 PageID 137




                 the examiner’s testimony.

           j.    All protected health information generated or obtained by

                 the examiner shall be kept in accordance with HIPAA

                 requirements and shall not be disseminated by the examiner

                 or Mr. Gorham’s counsel to any other person or entity not a

                 party to this case without a specific order from this Court.

           k.    Mr. Gorham’s counsel must provide the examiner with a

                 copy of this Order and explain the need for the examiner’s

                 compliance. As a condition of performing the examination,

                 the examiner shall agree to provide responses to expert

                 discovery as provided by the rules, once such interrogatories

                 or Requests to Produce are propounded by Mr. Bishop.

      ENTERED in Tampa, Florida on March 22, 2021.




                                      7
